The board of appeals granted a variance to Jacobs which would permit him to use a building for “research and development and manufacture of component parts” in the single residence A-l district of the town on the locus, bought by Jacobs in 1964, which had been part of a tract where, in connection with the residence, a turkey farm had been operated at and prior to the enactment of the zoning bylaw in 1960. The plaintiffs, who are residents and persons aggrieved by the decision, appeal under G. L. c. 40A, § 21, as amended through St. 1960, c. 365. The judge, after hearing, quite rightly annulled the decision of the board. The board made none of the findings requisite to the granting of a variance. G. L. c. 40A, § 15. Barnhart v. Board of Appeals of Scituate, 343 Mass. 455. Coolidge v. Zoning Bd. of Appeals of Framingham, 343 Mass. 742, 744-745. The findings of the judge, on the other hand, show clearly that the board could not make the findings requisite for a variance. Since all interested parties were before the court and given a full opportunity to be heard on the merits, and since all substantial issues have been determined on the merits and the relief granted is in accordance with G. L. c. 40A, § 21, it is unnecessary to consider the disposition of the demurrer.

Decree affirmed.